In an action to recover damages for personal injury resulting from breach of implied warranty, defendant appeals from a judgment of the City Court of Yonkers entered January 19, 1962 after trial, upon a jury’s verdict of $2,300 in favor of plaintiff. Judgment reversed on the law and a new trial ordered, with costs to abide the event, unless, with 30 days after entry of the order hereon, plaintiff file and serve *672a written stipulation consenting to reduce to $1,300 the amount of the verdict in his favor, in which event the judgment, as so reduced, is affirmed, without costs. Plaintiff’s proof was that he bit upon a piece of glass in a frankfurter purchased at defendant’s restaurant, causing pain in the upper right side of his mouth and bleeding. Evidence was introduced that more than two years after the accident a loose tooth was removed and a bridge inserted, and that the looseness could have been caused by the accident. In our opinion, the amount of the verdict as rendered was excessive. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.